COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER ON MOTION


Cause Number:             01-19-00059-CV
Style:                    Rich Robins v. Austen Perry Clinkenbeard and Jonathon G. Clinkenbeard
                          aka “Jon Clinkenbeard”
Date motion filed*:       October 10, 2019
                          Unopposed Motion to Amend Reply Brief’s Indexing of Authorities and Table of
Type of motion:           Contents
Party filing motion:      Pro se Appellant, Rich Robins
Document to be filed:     Amended Reply Brief (submitted with motion)

Is appeal accelerated?    Yes       No

Ordered that motion is:

              Granted
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                     Acting individually



Date: October 17, 2019